Citation Nr: 1043034	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to his service-connected posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent for 
PTSD.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).
	

REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from March 2008, July 2008, and February 2009 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Montgomery, Alabama, that denied the 
benefits sought on appeal.  

The Veteran has submitted medical opinions indicating that he is 
currently unemployable due to his service-connected PTSD.  Thus, 
the Veteran's allegations have raised a claim for TDIU.  This 
claim is added to the Veteran's appeal consistent with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The RO certified this appeal to the Board in November 2009 and 
subsequently the Veteran submitted additional evidence.  But he 
waived his right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been etiologically 
related to service.

2.  The Veteran's current fibromyalgia is related to his service-
connected PTSD.

3.  The Veteran's PTSD has been manifested by occupational and 
social impairment, with deficiencies in most areas.

4.  The Veteran is unemployable by reason of his service-
connected PTSD disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for the Veteran's 
fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 
3.310 (2010).

3.  The criteria for a 70 percent disability rating, but no 
higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2010).

4.  The schedular criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in February 2007, 
August 2007, November 2007, and May 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, and an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letters also provided the Veteran with 
information concerning the evaluations and effective dates that 
could be assigned should service connection be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  His Social 
Security Administration (SSA) disability benefits records have 
been obtained.  The Board does not have notice of any additional 
relevant evidence that is available but has not been obtained.  
He has been afforded VA examinations.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Bilateral Hearing Loss 

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder, and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Here, the first element for service connection is met.  Impaired 
hearing will be considered to be a disability under C.F.R. § 
3.385 when either: 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; 2) when the auditory threshold in at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 26 decibels or greater; or, 3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  At a 
September 2007 VA examination, the Veteran displayed an auditory 
threshold greater than 40 decibels at 4000 Hertz in both ears.  
The diagnosis was normal to severe sensorineural hearing loss in 
both ears.

The evidence also supports that the Veteran's bilateral hearing 
loss is related to service.  The Veteran reports that he was 
exposed to excessive noise in the military from small arms fire, 
heavy artillery, mortars, grenades, helicopters, and aircraft 
engines.  In the March 2008 rating decision, VA conceded the 
Veteran's in-service noise exposure due to his position as a 
field artillery unit commander and as a field artillery 
operations and intelligence assistant.  

As for a nexus opinion, the file essentially contains one 
positive nexus opinion and one negative opinion.  Taking the 
positive evidence first, in a June 2009 VA Medical Center (VAMC) 
medical report, P.S.S., Au.D. concluded that the Veteran has high 
frequency sensorineural hearing loss due to "noise exposure 
history."  She formed her opinion after a physical examination 
of the Veteran.

The negative evidence includes the opinion of the September 2007 
VA examiner who determined that the Veteran's current hearing 
loss is not due to his in-service noise exposure because the 
Veteran's hearing loss was "non-disabling" according to VA 
regulations at the time of the Veteran's discharge from the 
military.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the United States Court of Appeals for Veterans Claims (Court) 
held that, even though disabling hearing loss - that is, 
according to the requirements of 38 C.F.R. § 3.385 - may not have 
been demonstrated at separation, a veteran may still establish 
service connection for a current hearing loss disability by 
showing he now satisfies the threshold minimum requirements of 
§ 3.385 and by submitting evidence that his current disability is 
related to his military service.  See also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Therefore, the VA examiner provided 
inadequate rationale for her negative nexus opinion.  
Additionally, that same VA examiner determined that the Veteran's 
current tinnitus is due to his active military service, given the 
Veteran's reported date of onset and given the nature of the 
Veteran's reported duties in service.  The VA audiological 
examiner did not consider these factors in forming her opinion on 
the Veteran's current bilateral hearing loss.

Therefore, the positive evidence of record, combined with the 
Veteran's lay statements regarding the reported date of onset of 
his bilateral hearing loss, persuades the Board that the 
Veteran's current hearing loss is related to his active military 
service.  As such, the claim is granted.

Fibromyalgia

As previously mentioned, to establish direct service connection, 
the record must contain: (1) medical evidence of a current 
disorder; (2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and, (3) medical evidence of a nexus between the 
current disorder and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disorder requires evidence of the existence of a current 
disorder, and evidence that the disorder resulted from a disease 
or injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. at 448.

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Here, a current diagnosis has been established.  On VA 
examination in February 2008 the Veteran was diagnosed with 
fibromyalgia.

The Veteran's STRs do not demonstrate treatment for or a 
diagnosis of fibromyalgia.  Moreover, there are no nexus opinions 
of record linking the Veteran's fibromyalgia to his active 
military service.  The Veteran, however, does not contend that 
his fibromyalgia first manifested during service, but rather 
contends that it was caused or aggravated by his service-
connected PTSD.

In this regard, a VA examination was conducted in February 2008.  
The examiner determined that ". . . it would be mere speculation 
to state that this individual's fibromyalgia is related to [his] 
PTSD."

However, a causal link was provided in June 2009 by N.A., 
C.R.N.P, a private nurse practitioner.  Specifically, following a 
physical examination of the Veteran and a review of medical 
articles, N.A. determined that the Veteran's fibromyalgia is due 
to or directly associated with his PTSD.  There is no evidence to 
the contrary of this positive evidence in the claims file, and no 
opinion as to any other possible cause of the Veteran's 
fibromyalgia. 

Thus, the Board finds that service connection for fibromyalgia is 
warranted on a secondary basis because the evidence is at least 
in relative equipoise as to whether the Veteran's PTSD caused or 
aggravated his fibromyalgia.  As such, the appeal is granted.

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his 
timely disagreement with the March 2008 rating decision that 
granted him service connection for his PTSD.  As such, the 
Veteran appealed the initial evaluation assigned and the severity 
of his disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Since the effective date for the grant of service connection, the 
Veteran's service-connected PTSD has been evaluated as 50 percent 
disabling under DC 9411.  Under DC 9411, 50, 70 and 100 percent 
ratings are warranted in the following circumstances:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and, difficulty in 
establishing and maintaining effective work and social 
relationships. [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; having 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and, inability to 
establish and maintain effective relationships. [70 percent].

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names of 
close relatives, own occupation, or own name. [100 percent].

38 C.F.R. § 4.130, DC 9411 (2010). 

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining the appropriateness of the 50 percent evaluation 
assigned to the Veteran's disability, the Global Assessment of 
Functioning (GAF) score of 60 assigned by a medical provider 
throughout the course of this appeal will be discussed.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See DSM-IV at 
44-47.  A GAF score is highly probative as it relates directly to 
the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that a rating of 70 percent under the General 
Rating Formula for Mental Disorders most closely approximates the 
Veteran's current symptomatology.  The evidence reflects that the 
Veteran currently suffers from occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  38 C.F.R. 
§ 4.130, DC 9411.

Specifically, a July 2008 private physician, following a physical 
examination and interview of the Veteran determined that the 
Veteran has "deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, and mood."  Additionally, 
the Veteran submitted a July 2010 statement from a private 
physician, N.A., FMP-BC, who indicated that the Veteran's PTSD 
symptoms make him ineligible for gainful employment.  The Veteran 
also submitted a July 2008 examination and opinion from Dr. M.M., 
who determined that the Veteran's symptoms associated with his 
PTSD render him unemployable.  Further, the Veteran is currently 
receiving disability benefits from the SSA for, in pertinent 
part, his service-connected PTSD.  At his February 2008 VA 
examination, the Veteran stated that he has suicidal ideations 
once every two to three months.  The Veteran also described 
experiencing passive homicidal ideation in regards to his 
neighbor.  The Veteran also stated that he becomes uncomfortable 
and scared in crowds.  When he goes out, he is constantly on 
alert for all of the areas of escape.  He experiences angry 
outbursts, irritability, and fatigue on a daily basis.  As such, 
a 70 percent initial rating is justified for the PTSD.  Id.

A higher rating of 100 percent is not warranted, however, as that 
rating requires evidence of total occupational and social 
impairment.  While occupational impairment has been documented in 
the medical evidence, evidence of total social impairment has not 
been documented in the medical evidence.  Specifically, at his 
February 2008 VA examination, the Veteran stated that he is 
currently married, and has close relationships with all of his 
children and grandchildren.  The July 2008 private physician 
determined that the Veteran's ability to establish and maintain 
effective or favorable relationships was severely impaired; 
however, the physician did not determine that the Veteran is 
completely unable to establish or maintain effective 
relationships due to his PTSD.  Additionally, at his February 
2008 VA examination, the Veteran stated that he was still able to 
leave the house and be around crowds, although this does make him 
uncomfortable and scared.  Id.

Further, a rating of 100 percent contemplates such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names of 
close relatives, own occupation, or own name.  There is no 
evidence in the medical record of any of these symptoms.  
Specifically, the February 2008 VA examiner found that the 
Veteran could maintain the activities of daily living 
independently.  At this examination, there were no impairments of 
the Veteran's thought processes noted.  The Veteran was found to 
be well-groomed and neatly and/or appropriately dressed.  His 
memory was "grossly intact."  His judgment was functional.  He 
was competent to manage his own funds.  There was also no 
evidence of any speech or language impairment.  There is no 
evidence to the contrary of this in the claims file.  Id.

In further finding against assignment of the next higher 70 
percent rating for PTSD, the Board points to the Veteran's GAF 
score of 60 at his February 2008 VA examination.  This is the 
only GAF score in the claims file.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  This score 
contemplates the same sort of symptomatology included in the 
criteria for the 70 percent rating under the General Rating 
Formula for Mental Disorders.  Id.  

The Veteran's lay testimony concerning the severity of his PTSD 
is unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).

In sum, the weight of the credible evidence demonstrates that the 
Veteran's PTSD warrants a rating no higher than 70 percent.  
While the requirements of Fenderson have been considered, the 
evidence of record shows that the Veteran's PTSD has remained 
constant throughout the appeal period.


TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or impairment 
caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and that - if there is only one service-
connected disability, it is rated as at least 60-percent 
disabling, or, if more than one disability, at least one 
disability is rated as at least 40-percent disabling and the 
Veteran has a combined rating of at least 70 percent.  Id.  But 
see, in particular, 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for the following 
disabilities:  (i) PTSD, rated as 70-percent disabling (based on 
this decision); (ii) tinnitus, rated as 10-percent disabling; 
(iii) bilateral hearing loss, not yet rated by the RO since the 
claim was granted in this decision; and, (iv) fibromyalgia, not 
yet rated by the RO since the claim was granted in this decision.  
The Veteran therefore meets the schedular percentage requirements 
under 38 C.F.R. § 4.16(a).  

The remaining issue then is whether these service-connected 
disabilities prohibit him from obtaining and maintaining 
substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

Specifically, the Veteran submitted a July 2008 examination and 
opinion from Dr. M.M., who determined that the Veteran's symptoms 
associated with his PTSD render the Veteran unemployable.  
Additionally, a July 2010 statement from a private physician, 
N.A., FMP-BC, also determined that the Veteran's PTSD symptoms 
make him ineligible for employment.  Further, an independent 
living assessment was conducted in August 2010 by Dr. J.G.L. for 
the purposes of VA Vocational Rehabilitation.  Dr. J.G.L., after 
interviewing and physically examining the Veteran, determined 
that the Veteran is "definitely not employable or feasible for 
vocational rehabilitation" and that he "will not be able to 
sustain gainful employment due to his service-connected PTSD."  
Finally, the Veteran is currently receiving disability benefits 
from the SSA for, in pertinent part, his service-connected PTSD.  
There is no medical evidence to the contrary in the claims file.

Consequently, giving the Veteran the benefit of the doubt, the 
Board will further conclude that the pertinent evidence is at 
least in equipoise as to whether his service-connected 
disabilities preclude a substantially gainful occupation, and 
that entitlement to TDIU is therefore warranted.  38 C.F.R. § 
4.16(a).


ORDER

The claim for service connection for bilateral hearing loss is 
granted.

The claim for service connection for fibromyalgia, as secondary 
to the Veteran's service-connected PTSD, is granted.  

Entitlement to an initial disability rating of 70 percent, but no 
higher, for the Veteran's PTSD is granted, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.

The claim for a TDIU is granted, subject to statutory and 
regulatory provisions governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


